 CONSTRUCTION, BUILDING MATERIAL, TEAMSTERSConstruction,BuildingMaterial,Ice & CoalDriversand Helpers and Inside.Employees,Local UnionNo. 221,affiliatedwith International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America and PerkinsMotorTransport,Inc, Cases 18-CC-533 and 18-CC-535January 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS PENELLOAND WALTHEROn June 16, 1975, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm :the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Construction, BuildingMaterial, Ice & Coal Drivers and Helpers and InsideEmployees, Local Union No. 221, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers,agents, and representatives, shall take the action setforth in the Administrative Law Judge's recommend-ed Order.'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951) We have carefullyexammed the record and find no basis for reversing his findings2While we agree with the Administrative Law Judge's conclusion thatRespondent engaged in unlawful secondary activity, we do not adopt hisrationale as set forth in In 13 of his DecisionDECISIONSTATEMENT OF THE CASE423CHARLESW. SCHNEIDER, Administrative Law Judge:Upon charges and amended charges of unfair labor prac-tices filed on November 7, 12, and 14, 1974, by PerkinsMotor Transport, Inc., the Charging Party, against LocalUnion No. 221, Teamsters, the Respondent, a complaintwas issued on December 31, 1974, against the Respondentalleging that the Respondent had engaged in unfair laborpracticeswithin the meaning of Section' 8(b)(4)(i) and(ii)(A) and (B) of the National Labor Relations Act, as'amended, 29 U.S.C. 151,et seq.On January 7, 1975, theRespondent duly filed its answer denying the commissionof unfair labor practices. Copies of the complaint and ac-companying notice of hearing were served on all the par-ties.Pursuant to notice a hearing on the complaint was heldbeforeme in Minneapolis, Minnesota, on various datesfrom February 19, 1974, to February 26, 1974. All partiesappeared, participated in the hearing, and were affordedfull opportunity to be heard, to introduce and to meet ma-terial evidence, to present oral argument, and to file briefs.Briefswere filed by all parties on April 16, 1975. Uponconsideration of the record and the briefs I make the fol-lowing:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIES INVOLVEDFabcon, Inc., herein called Fabcon, is a Minnesota cor-poration, with principal office and place of business withinthe State of Minnesota. Fabcon is engaged in the manufac-ture and erection of prestressed concrete. During the pastyear, Fabcon sold goods valued in excess of $50,000 whichwere shipped by Fabcon from its facilities within the Stateof Minnesota directly to points outside the State of Minne-sota.Bor-Son Construction Company, herein called Bor-Son,isa Minnesota corporation engaged in construction ofapartments and other multiple-occupancy dwellings andconstruction work. During the past year, Bor-Son, in thecourse of its business operations, purchased, transferred,and delivered to its construction sites goods and materialsvalued in excess of $50,000, which goods were transportedto said sites within the State of Minnesota directly frompoints outside the State of Minnesota.Paper Calmenson and Co., herein called Paper Calmen-son, is a Minnesota corporation with principal office andplace of business within the State of Minnesota. Paper Cal-menson is engaged in the nonretail business of purchasingand selling scrap steel and steel productions. During thepast year, Paper Calmenson sold goods valued in excess of$50,000 which were shipped by Paper Calmenson from itsfacilitieswithin the State of Minnesota directly to pointsoutside the State of Minnesota.Perkins Motor Transport, Inc., is a Minnesota corpora-tion engaged in the business of truck brokering. During the222 NLRB No. 69 424DECISIONSOF NATIONALLABOR RELATIONS BOARDpast year, a representative period, Perkins' total revenuesfrom its operations were approximately $1 million of whichmore than $50,000 was derived from Fabcon and morethan $50,000 was derived from Paper Calmenson. Duringthe past 12 months, Perkins has, in the course of its busi-ness operations, purchased, transferred, and delivered to itsplant and shop supplies goods and materials valued in ex-cess of $50,000, which goods were transported to said facil-ity within the State of Minnesota directly from points out-side the State of Minnesota.By virtue of their operations as described above, Fab-con, Bor-Son, Paper Calmenson, and Perkins are and at alltimes material have been employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act,and employers engaged in an industry affecting commercewithin the meaning of Section 8(b)(4) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondentLocal Union No. 221,Teamsters,is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICES IA. IssuesThe case arises out of an attempt by Respondent Local221, in late 1974, by means of picketing and other activity,to obtain recognition as the bargaining representative ofPerkins' truckdrivers or operators. The issues are: (1)whether Perkins' drivers or operators are employees withinthemeaning of the Act or are independent contractors;and (2) whether the Respondent's conduct had an object offorcing or requiring (a) independent contractors to join theRespondent, or (b) other persons or employers to ceasedoing business with Perkins in order to compel Perkins torecognize and contract with the Respondent.B. Perkins'BusinessPerkins is a nonunion motor carrier operating under au-thority granted by various Federal and state bodies, suchas the Interstate Commerce Commission, the MinnesotaPublic Service Commission, and others, which regulate mo-tor freight transport for hire. Perkins has two large custom-erswho are responsible for the majority of its business:Fabcon, Inc., and Paper Calmenson, Inc., identified in sec-tion I, above. Fabcon's account constitutes approximately60 percent of Perkins' business.At the time the Respondent's organizational picketingbegan, described hereinafter, Perkins employed approxi-mately 24 owner-operators, whose status is in dispute.However, in addition, Perkins employed at that time threeiThe findings herein are based on admitted facts, or credible testimonyor other credible evidence, to the extent deemed probative in the particularcircumstances.Where thereis testimonial dispute asto the facts, the varyingversionshave been evaluated in the light of the demeanor of the witnesses,the inherent probabilities, and the probative value of the particulartestimo-ny In makingfactual resolutionsall evidence in the record, not previouslyexcluded, has been considered and weighed, whether specifically advertedto or notpersons within the group for whom the Respondent soughtrecognition, who were employees within the meaning of theAct: two drivers and a mechanic? While the GeneralCounsel and the Charging Party contend that Dean Per-kins and Arnold Thorson are not to be counted as employ-ees, I do not find that contention sustained. I thereforeconclude that at all material times Perkins employed per-sons,within the unit sought by the Respondent Union,who were employees within the meaning of the Act 3C. The Status of the Owner-operators1.The factsAt the time of hearing, all drivers of Perkins trucks wereowner-operators-that is to say, they own their own trac-tors,which they lease to, and operate pursuant to a writtencontract with Perkins. Several also own trailers. Howeverinmost cases the trailers are supplied either by Perkins orthe shipper. Owner-operators are paid a specified percent-age of each haul, plus a percentage of Perkins',net annualcarrier revenue. Under the contract owner-operators man"trip-lease" within the requirements of the Interstate Com-merce Commission and may obtain their own "back-hauls," using Perkins' carrier rights and paying Perkins acommission.' Trip-leasing and back-hauls may constitute asubstantial source of income for the owner-operator, asmuch as over $40,000 annually. Two of the owner-opera-tors are incorporated. One owner-operator has other busi-ness interests involving several trucks, and at least one em-ploys a driver.The contract between Perkins and the owner-operatordescribes the operator as an "independent contractor"(par. 23) exercising "the discretion and judgment of an in-dependent contractor in the performance and exercise ofhis rights and obligations under this contract " (par. 4). Theowner-operator may hire drivers or other employees to op-erate the equipment, provided they meet the requirementsof regulatory authorities. Under the contract he is solelyresponsible for direction and control of such employees,and for the payment of necessary employment taxes onthem. Perkins is not permitted to request discontinuance ofsuch employees, except for violation of applicable laws orregulations. In addition, the contract provides that theowner-operator shall in all respects direct the operation ofhis equipment, including performance of the contract, se-2 The two drivers were Dean Perkins and Arnold Thorson. Dean Perkinsis a brother of Neil and Dennis Perkins Neil and Dennis and their mother,Vera Perkins, are the sole owners of Perkins Motor Transport, Inc., themechanic was Jerry Schoer. In mid-November 1974, a few days before thetermination of the picketing, Thorson became an owner-operator. On No-vember 27, 1974, Dean Perkins quit and movedout of the state3The contention as to Dean Perkins is that he was a shareholder or ownerin the business There is no evidence to that effect.Dean Perkins' mererelationship to the owners does not nullifyhis statusas an employee. As toThorson,the contention is that his change in status during the pendency ofthe dispute requires a finding that he is not an employee.As to that I findthat Thorson's change of status shortly before the termination of the picket-ini does not cancel his employee status retroactively.Trip-lease means to haul for another carrier using that carrier's rights. Aback-haul is the return load secured by the owner-operator,either by him-self or through a broker, and involves the use of Perkins' carrier authority,and perhaps its trailer CONSTRUCTION, BUILDING MATERIAL, TEAMSTERSlection of commodities, routes, insurance, and allmattersrelating to repair ormaintenance.Under "pro-rate" statutes in effect in some States, thevehicle licenses for tractors operating in more than oneStateare required to be in the name of the carrier. Howev-er, the contract provides that the cost of the vehicle licenseis tobe defrayed by the owner-operator.' Individual own-er-operators may-and several of Perkins' owner-operatorsdo-restrict their operationsto a singleState.In such casethey may acquire vehicular licenses ("Y plates") in theirown names.When the trucks are operating under Perkins' haulingauthority, they display Perkins' logo in the form of paintingon the cab, or removable signs or placards, containingstatementsto the effect that the ng is leased by Perkins,and giving Perkins' address and a list of the carrierlicenseswhich Perkins holds in various jurisdictions. Such identifi-cation is required by regulatory authorities. The vehiclemay also be painted in Perkins' colors-brown. Perkinspays a bonus-$100-to operators so painting their ma-chines. Several havedone so.The contract between Perkins and the owner-operator isfor a 6-month period. Cancellation by either party is per-mitted on 30 days' notice. Perkins has not invoked the 30-day provision in the case of operators desiring to cancel,and has itself canceled a contract only once-that in thecaseof an owner-operator who had five culpable accidentsin a period of slightly more than 1 year.Owner-operators mustmeetthe requirements establishedby the Interstate Commerce Commission and other regula-tory agencies. The contract is initially for a 29-day period,during which the operator's credentials and driving recordare checked, and he is given a physical examination and adriver's test. If those are satisfactory, the basic contract isoperative.In no casethus far has a 29-day contract failedto be succeeded by a 6-month contract.Owner-operators purchase and maintain their own trac-tors, or other equipment, provide, inthemain,their ownfinancing, and choose their own service or repair agency.Perkins does not provide maintenance or sell articles orparts to the owner-operators. All expenses incident to per-formance of hauling, including vehicularlicense fees,taxes,and tolls, but excluding state fees required to securecarrier's authority, are borne by the owner-operator.Perkins'owner-operators receive no unemploymentcompensation, workmen's compensation, or social securitybenefits through Perkins. Perkins pays no taxes or insur-ancepremiums for such benefits on behalf of the owner-operators or employees of the owner-operators.Insuranceon the tractor is provided by the owner-operator.In gener-al, insuranceon the cargo, and liability insurance for per-sonal injury or other property damage, is carried by Per-kins, in conformance with requirements of regulatoryauthorities. However, owner-operators may, but are not re-quired to, purchase vehicular insurance through Perkins atfleet rates, Perkins deducting the amount of thepremiumsfrom sums due the owner-operator. Perkins also makes5Under prorate, taxes due each State in which the carrier operates aredivided among the participating States according to the carrier's mileage ineach State.425available to owner-operators, at cost, hospital and life in-surance under a group policy covering clerical, and otheremployees of Perkins.The contract provides that Perkinsshall use reasonableeffort to provide the owner-operator with a substantial vol-ume of hauling and, subject to trip-lease,provides that theowner-operators' equipment shall be used only for thehauling of commodities provided by Perkins.Loads are assigned to operators on a first-in, first-outbasis, except where there are fewer loads than operatorsavailable, in which case seniority among the operators pre-vails, provided the equipment is suitable. The owner-opera-torsmay choose not to haul certain types of commodities,and they may, without penalty, reject loads proffered themby Perkins. Operators are free to choose their own routesof travel, and in general, the days they will work. Owner-operators wear no uniforms.Fines or other liabilities consequent upon illegal opera-tion of the vehicles, such as traffic or overweight violations,are the primary responsibility of the owner-operator, andare not paid by Perkins, though in certain circumstancesthey may be assumed by a shipper. The owner-operator isrequired to post a performance bond in the amount of$2,500.2.Conclusions as to the status of the owner-operatorsOn the basis of the above facts, and in the light of appli-cable case authority,6 I conclude that Perkins' owner-oper-ators are independent contractors and not employees with-in the meaning of the Act.The contract provides for independent contractorstatus.Owner-operators purchase their own equipment with sub-stantial capital investment and provide wholly for its main-tenance. They are paid on a contractually provided scalefor the performance of work which they are free to acceptor reject. They enjoy none of the usual indicia of employeestatus: Paid vacations, provision for wage increases, pen-sions, paid health care, life insurance, and workmen's andunemployment compensations. They employ qualified em-ployees on their own terms and, short of noncompliancewith governmental safety and legal requirements, are freeto operate and to maintain their equipment as they choose.In sum, the owner-operators appear to be entrepreneurscarrying out a contractual function largely within theirown discretion, not subject in any significant extent to su-pervisory control by Perkins as to the manner of their per-formance and answerable only for proper completion oftheirmission.In the context of those facts, I deem the owner-operatorsto be independent contractors within the meaning of theapplicable authorities.The Respondent adverts to various considerations whichitassertsrequire a contrary conclusion:That there is a30-day "probationary" period, recognition of seniorityrights, loss of further opportunity for the remainder of any6Ace Doran Hauling and Rigging Co.,214 NLRB No. 84 (1974);KreitzMotor Express, Inc,210 NLRB 27 (1974);George Transfer and Rigging Co.,Inc,208 NLRB 494 (1974);ConleyMotor Express, Inc,197 NLRB 624(1972);Deaton, Inc,203 NLRB 1099 (1973), enfd. 502,F.24 1221 (C.A. 5,1974);Fleet Transport Co., Inc,196 NLRB 436 (1972). 426DECISIONSOF NATIONALLABOR RELATIONS BOARDday on which a load is rejected, Perkins' identification onthe cab, and vehiclelicenses inthe name of Perkins. Addi-tionally, the Respondent asserts that the United States De-partment of Transportation Motor Carver Regulations,paragraph 391.3(c), as revised October 1, 1973, in effectdefine Perkins' owner-operators as employees.Ido not deem those facts supportive of the conclusionthat Perkins' owner-operators are employees. As has beenseen, the 29-day contract when a new operator is secured isfor the purpose of completing necessary investigations andassumingthe fulfillment of other requirements. I do notdeem that to be the equivalent of a probationary period.Nor do I consider the limited application of a seniorityprinciple in the assignment of loads to be inconsistent withan independent contractor status. As for the asserted lossof opportunity for further loads on the day a proffer isrejected by an owner-operator, I find no definitive evi-dence in the record to that effect. Indeed there is specifictestimony that operators who have rejected proffered loadshave been awarded others on the same day. It has beenpreviously noted that regulatory authorities require thatany vehicle operating under a carrier's authority must beidentified as the carrier's. It has alsobeen seenthat wherevehicles operate under a prorate arrangement, the vehicu-lar licenseis required to be taken out in the name of thecarrier. Finally, I do not interpret paragraph 391.3(c) of theMotor Carrier Regulations of the UnitedStatesDepart-ment of Transportation, quoted in footnote 7, below, asdeclaring that an owner-operator is an employee within themeaning ofthe National Labor Relations Act.Thus, I find that none of the considerations urged by theRespondent, either singly or collectively, tend to impair theconclusion that Perkins' owner-operators are independentcontractors, and not employees under the Act.D. The Respondent's Activity1. January 1974; Bailey's visits to Perkins and FabconOn or about January 14, 1974, Paul F. Bailey, businessagent and recording secretary of the Respondent, called onNeil Perkins secretary-treasurer of Perkins Motor Trans-port, with the view of having Perkins become a unionizedfirm. The effort was unsuccessful, Perkins telling Bailey, insum, that his drivers were independent contractors.From Perkins' office, Bailey went to the office of Fab-con, where he spoke to David Hanson, president of Fab-con. Bailey interrogated Hanson as to the nature of therelationship between Perkins and Fabcon. Hanson ex-plained that it was a contract arrangement by which Per-kins hauled materials for Fabcon. Bailey told Hanson thattheRespondent had been receiving complaints fromunions and employees on unionized construction projectsbecause Perkins' nonumon drivers were making deliveriesto union projects. Bailey asked that Fabcon compel Per-7 Subpar (c) is as followsA motor carrier `employs' a person as a driver within the meaning ofthis part whenever it requires or permits that person to drive a motorvehicle (whether or not the motor vehicle is owned by the motor car-ver) in furtherance of the business-of the motor carrierkins to man his trucks with Teamsters members. Hansonresponded in effect that he was satisfied with Perkins' serv-ices and that the matter was none of his (Hanson's) busi-ness.Bailey then said that, if Fabcon did not put pressureon Perkins, Bailey would make "trouble" for Fabcon.82.May 1974; Bailey's second, visit to FabconFabcon's employees are represented by labor organiza-tions; the plant employees by Laborers Local 563, andthose in the field by Local 49 of the Operating Engineers,Bricklayers Locals I and 2, and Laborers Local 132.About May 17, 1974, Respondent's representative, Bai-ley, paid another visit to President Hanson of Fabcon. Onthis occasion Bailey was accompanied by three officials ofLaborers Locals 132 and 563.9The conversation was principally between Bailey andHanson. Bailey stated that something would have to bedone about Perkins, either Fabcon should get rid of him orhave his drivers become members of the Respondent. Han-son was advised that his customers could be talked to andpicketing brought to bear on him at the plant and in thefield, resulting in delay and monetary expense for Fabcon.As Hanson put it in his testimony: "They were going to goto the contractors and try and get after us through thecontractors. They were going to picket us. Unless we eitherstopped doing business with Perkins or got Perkins to getunion drivers on the rigs. That is it. "3.October 31, 1974: At YorktownDuring October 1974, Fabcon was engaged in construc-tion at the Yorktown apartments project, to which Perkins,pursuant to its contract with Fabcon, was hauling materi-als.On October 31, 1974, some 10 to, 12 officials of the vari-ous construction trade unions in the Minneapolis area con-ducted a card check at the Yorktown project. Among theunion officials were Business Agent Bailey of the Respon-dent, and Leonard Bienias, field representative of the Min-neapolis Building Trade Council. A card check is a proce-dure engaged in by the Trade Council at more or lessregular intervals, in which officials of the council and rep-resentatives of affiliated construction unions station them-selves at the entrance of a unionized construction project,generally sometime before the beginning of the workday,and ask each person entering the project for his union cardand current dues receipt. Normally the procedure takes 1to 2 hours.On the morning in question, at or about 7:30 a.m., twoof Perkins' tractors, driven by Perkins' owner-operators,seeking to enter the Yorktown project to make pickups,were stopped by the group of union officials blocking thedriveway and asked for their union cards. When they couldnot produce cards the drivers parked the vehicles in thet The events in this subparagraph are recited for background purposesonly. Those incidents occurred more than 6 months prior to the filing of theunfair labor practice charge See Sec. 10(b) of the Act.9 Frank Andrejack, field and plant representative of Laborers Local 563,and John McGinn and George Larkin, respectively, business manager andrecordingsecretary of Laborers Local 132. CONSTRUCTION, BUILDING MATERIAL, TEAMSTERS427streetand called Perkins' office forinstructions.PresidentDennisPerkins then took a loaded truck and drove to theYorktownsite.As he attempted to enter the driveway hewas stopped by the group of union officials, including Bai-ley and Bienias, and was asked for his union card. WhenPerkins replied that -he did not have one, he was told thatalldrivers had to have a union card to work on a unionjob. An inconclusive argument ensued. During a lull in theargument John Buckingham, an employee of Fabcon onthe project, got into Perkins' cabto get someblueprints forthe job. At or about the same time several vehicles soughtto exit through the driveway from the project. Perkinsmoved his truck aside, and after the vehicles had clearedthe driveway Perkins drove through. Several of the unionofficials stepped in front of the truck to stop him but Per-kins kept going, narrowly missingBienias. Bienias, an-gered, grabbed Buckingham, who in themeantimehad got-ten out of the cab, backed him against the vehicle,demanded to see his union card, and asked Buckinghamwho he was to be telling the truck to come in. As DennisPerkins went to help Buckingham, Bienias grabbed Perkinsand accused him of trying to run him down. Perkins re-plied that they had jumped in front of the truck, and if theygot in his way that was their "tough luck."Someone inthe crowd began to disconnect the air hosesfrom the trailer, which would have locked the trailer brakesand made the vehicle inoperable. At that point Dennis Per-kinsdrove the vehicle further into the project, where even-tually it was unloaded at or about 11 o'clock. The entireincident took several hours, and Perkins was delayed froman hour to an hour and a half in effecting an entrance andmaking the delivery. Fabcon's work on the project was de-layed several hours by the incident.At one point during these occurrences Fabcon ForemanDouglas Vollbrecht complained to Leonard Bienias aboutthe delay of deliveries, and the two exchanged heatedwords. Bienias told Vollbrecht that Fabcon's employeeswerescabsfor working with nonunion drivers.Sometimeduring that week, Glen Esterly, president ofthe Respondent,and BusinessAgent Bailey, sought legaladvice as to what might be done with respect to Perkins.They were advised by their attorney that they could con-duct peaceful organizational picketing at Perkins' place ofbusiness,and follow Perkins' trucks to jobsites where theywere loading or unloading, and picket while the truckswere there. They were cautioned, however, against the useof force or threats, or of picketing at locations other thanPerkins at times when Perkins' trucks were not present.4.November7, 1974:The picketing at Perkins andFabconOn November 7 the Respondent began to picket and tofollow Perkins' trucks.Perkins and Fabcon jointly occupy a building in Savage,Minnesota. The building is owned by Fabcon, and Perkinsis a lessee for that portion of the building which it occupies.Fabcon has a plant as well as an office on the property,Perkins an office only. Fabcon owns a number of buildingsin the vicinity, all fronting on a private road owned byFabcon. The building in which Perkins is located is ap-proximately 26 feet wide. Fabcon's main production plantand erectioncenter islocated approximately 350 feet away,on the private road. Access to the buildings and the plant isby a common driveway used by Fabcon, Perkins, andothers having business on the premises. Normally Fabconships some 30 truckloads a day from the plant,using thedriveway.Early on the morning of November 7, 1974, the Respon-dent stationed approximately 20 pickets,somecarryingpicketsigns, along the private road. The picketline extend-ed some 400 feet, covering Perkins' office, the driveway,and other buildings of Fabcon. Police were summoned, butbefore they arrived either Dennis Perkins or Neil Perkins,or both, went to the picket line and told Business AgentBailey that the pickets were on private property, and thathe was advising them of that fact "as a favor" and in orderto help them out. Bailey replied, in substance, that the onlyway Perkins could help them out was to sign a contract.After the police arrived, the pickets left the private roadand took up stations on public property.The picketing at that location continued until November19,when all picketing ceased. The picket signs usedthroughout the picketing at all locations bore the followinglegend:UNFAIRPERKINS MTR.TRANS.REFUSES TO MEET AND BARGAINWITH TEAMSTERSLOCAL 221The picketing substantially slowed shipments out ofFabcon's plant.5.November 7, 1974:The SwansonprojectThe Swanson project was an apartment construction inHopkins, Minnesota, on which Fabcon had a contract withP.S.L. Co., the owner, to furnish, haul, anderect materialsfor the project. Perkins, pursuant to its contract with Fab-con, was the hauler of the materials.On November 7 representatives of the Respondent fol-lowed Perkins' trucks, carrying material from Fabcon'splant, to the delivery sites, among them the Swanson proj-ect.When John Coleman, Fabcon's foreman for Fabcon onthe Swanson project, arrived at the job about 6:40 a.m. thatday, he found some 25 to 30 construction unionrepresen-tatives, among them Robert Bohnhoff, business agent oftheRespondent, standing along the road in front of theproject.Coleman asked Bohnhoff what was going on.Bohnhoff asked Coleman whether he realized that he hadnonunion truckdrivers, to which Coleman responded in theaffirmative. Bohnhoff told Coleman that "they" were goingto have to do something about that. Coleman asked if thegroup would stop the trucks from coming in but got nodefinitive answer.At or about 10:20 a.m. Jerry Smith, an owner-operatorfor Perkins, arrived at the Swanson site with a load of Fab-con material. Members of the union group produced picketsigns.Bohnhoff stepped in front of the truck and warnedSmith not to hit him. Coleman appealed to Bohnhoff, stat-ing that he needed the materials to keep the job going. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDBohnhoff responded that he was not stopping the job, butnevertheless he and others continued to stand in front ofthe truck. Coleman then called the police. When they ar-rived some argument and shoving ensued, but eventuallySmith was permitted to complete the delivery.The incident upset Fabcon's progress on the job. Severalof Fabcon's employees on the project asked ForemanColeman if they should go home. He told them that theycould do as they pleased.6.November 8, 1974: The visit to Paper Calmenson andits resultPaper Calmenson, Perkins' second largest customer, is asteel merchant, for whom Perkins does hauling from PaperCalmenson's plant in St. Paul, Minnesota. Paper Calmen-son has contracts with various labor organizations, amongthem Teamsters Local 120 in St. Paul.On November 8, 1974, Glen Esterly, president and busi-ness agent of the Respondent, accompanied by two otherofficials of the Respondent, and by Ray Langevin, businessagent of Teamsters Local 120, called on Jerome K. Reller,trafficmanager of Calmenson. Esterly was the principalspokesman for the union group. They told Calmenson, inCalmenson's words, that "their intentions were to picketPerkins and Perkins' drivers at any point they found them.... In response to Reller's inquiry as to the reason forthe picketing he was told that it was for recognition, andthat it could be carried on for a period of 30 days. Rellerasked how that involved Calmenson, and he was advisedthat, since Perkins was carrying Calmenson's materials, theRespondent could picket Perkins' drivers wherever theyfound them, including the places of business of Calmensonand his customers.After some discussion Calmenson said that any picketsign appearing outside of a company cast a reflection onthe company, and that Calmenson had unions who "prob-ably wouldn't even bother to read what the sign said." Rel-lerwent on to say that he could not afford to have signslike that outside the building, or to have his customerspicketed, and that his only alternative was not to use Per-kins until the situation was "resolved." The union represen-tatives stated that that was his perogative.Reller then telephoned Neil Perkins and told him thatPaper Calmenson intended not to use Perkins any furtheruntil the matter was "clarified." Paper Calmenson ceasedto use Perkins after November 8.7.November 8 to 13: At the Swanson projectOn November 8 owner-operator Jerry Smith sought toenter the Swanson project with a Perkins truck at or about7:30 a.m. At that time there were between 15 and 20 pick-ets at the entrance. As Smith drove up, an unidentifiedmember of the group, wearing a Teamsters jacket, steppedin front of the truck and it stopped. The individual toldSmith to "get out of there." When Smith replied that it wasillegal to prevent him from delivering at the jobsite theindividual sought to open the cab door, but it was locked.He then began to strike the truck and the mirrors with hispicket sign. Fearing damage to the truck, Smith withdrew.Respondent Business Agent Bohnhoff was present amongthe group.Around the same time another Perkins truck was refusedentrance. Both trucks then parked some distance away inthe town of Hopkins, at a point not visible from the con-struction site. In response to a telephone call from the driv-ers, President Dennis Perkins came to Hopkins and soughtto get a police escort at the Hopkins Police Department,but was unsuccessful. The two loaded trucks were there-upon returned to Fabcon without delivery.During the occurrences that morning Business AgentBohnhoff told James Hasse, erection controller of Fabcon,that Perkins had almost ran down Leonard Bienias at theYorktown project, and, as related by Hasse, Bohnhoff said,"'if he tries that again I'll kill him,' or `we'll kill him,' I'mnot sure which his exact words were."November 9 was a Saturday and the 10th a Sunday.Perkins made no deliveries to the Swanson project on No-vember 11, 12, and 13, because, in the words of ForemanColeman of Fabcon, "the truckers were unwilling to haulthem."During the period of time from November 7, 1974, untilthe cessation of the picketing, picket signs were displayedat the Swanson project on several occasions when Perkinstrucks were not present.8.November 14: At the Swanson projectOn November 14, 1974, being advised that there were nopickets at the Swanson project, Perkins dispatched threeloads to that fob. As two of the drivers, Gerald Smith andGlenn Thomson, were spotting their loads, Business AgentBohnhoff arrived at the site. He told the drivers that he wasattempting to help them, but that they were resisting him,and he was getting "damn sick of it. Bohnhoff further saidthat the only reason that he was not giving them troublethat day was that Perkins was at the Respondent's officenegotiating a contract. However, he added that "I don'twant you back here again; and if you come back . . .I'llhave 500 guys to back me up . . . . I don't mean kidseither. I mean men that know their way around."On the following day, November 15, Smith turned downany further hauls because, as he put it, "I was scared."On November 14 Ronald H. Swanson of the P.S.L. Co.,owners of the Swanson project, advised President Hansonof Fabcon that, because of the inability of Perkins to deliv-ermaterials at the Swanson jobsite, he was hiring othertruckers and deducting the cost from payments due Fab-con under their contract. Ronald Swanson confirmed thatinformation by letter dated November 15 to Hanson stat-ing, in pertinent part, as follows:Due to the fact your truck hauler, Perkins MotorTransport, cannot deliver materials to our jobsite inHopkins, Minnesota, it is necessary for us to immedi-ately hire proper truckers to haul the remaining mate-rials to our site the cost of such will also be deductedfrom your contract with us. CONSTRUCTION, BUILDING MATERIAL, TEAMSTERS9.November 14: The Columbia Heights projectThe Columbia Heights project was a 10-story residentialdevelopment for the elderly, on which Bor-Son Construc-tion Company was the builder and Fabcon a contractor.At the time the instant controversy arose, Perkins hauledFabcon's material to the project pursuant to its contractwith Fabcon.As we have seen, the picketing at the premises in Savage,occupied by Perkins and Fabcon, substantially impededshipments from Fabcon's plant in Perkins trucks. That af-fected Fabcon's progress on various jobs, including the Co-lumbia Heights project. As a consequence, Bor-Son orallyinformed President Hanson of Fabcon that unless Fabcon"got the job going," Fabcon would be subject to damagesfor the delay.Early in the morning of November 14, 1975, a group,variously estimated at from 15 to 60 persons, of officials ofvarious construction union organizations gathered at theentranceto the Columbia Heights project. 10 Approximately25 to 30 employees were on the jobsite. Picket signs visibleto passers-by in the street were placed against cars parkedin the street, though no Perkins' trucks were present.At or about 9 a.m., owner-operator Richard Allen cameto the Columbia Heights project in a Perkins truck with aload of Fabcon's material for the job. As Allen sought toenter,union representatives, some with picket signs, tookup positions in the driveway, effectively blocking Allen'sentrance.When Allen stopped, RespondentBusinessAgent Robert Bohnhoff got into the cab of the truck,seized the controls, and threatened Allen, telling him thatunlesshe moved the truck out of the driveway he would bepulled from the truck, beaten, and made "an example foreverybody else to stop working."Someone inthe groupshouted an instruction to poke a hole through the truckradiator, Allen, concluding, in his words, that "there wasno sense ingetting killed," withdrew his truck from thedriveway and parked it in the street. As he withdrew hewas told that the group was "not going to have no scabtruckdrivers, hauling at a union job." Allen's attempts toexplain that he was an owner-operator went unheeded.The truck, with Allen in it, remained parked in the streetfor several hours. Police were summoned, and about 2 p.m.Allen and his truck were escorted into the project by apolice car, using another entrance. When the union groupdiscovered the strategem, they blocked that entrance brief-ly, but after some discussion with the police withdrew andpermitted the truck to enter. As the truck went in,Bienias,a field representative of the Minneapolis Building TradesCouncil, told Allen, "I'm going to get you."Allen delivered his load, and as he was preparing todrive out, a group of some 20 to 25 persons sought to stophim by standing in the driveway. By that time police hadleft.Allen blew his horn and started into the driveway at apace variously estimated at 5 to 10 miles per hour, and the10Among the union organizations whose representatives were present atvarious times during the day, and participated in some or all of the activitiesto be described, were the Respondent, Laborers Local 563, the Carpenter'sDistrict Council, the Minneapolis Building Trades Council, and OperatingEngineers Local 49429group got out of the way. However, as the truck went by,Bieniaseither fell or was hit by the truck, or both. There isdispute, unnecessary to resolve, as to which. As Allen pro-ceeded out, dirt and rocks were thrown at the truck, andthe signal lights were damaged.These events materially delayed construction on the pro-ject that day.On the same day, November 14, Dennis Perkins andofficials of the Respondent conferred over a period of sev-eral hours concerning terms for settlement of the contro-versy. The Respondent's officials requested Dennis Perkinsto sign an agreement recognizing the Respondent as thebargaining agent of Perkins' "drivers, mechanics and otherlabor," requiring membership in the Respondent after 8days, and also providing for contract negotiations to beginafter the signing. Perkins refused to sign the agreement.Upon inquiry by Perkins as to the type of contract hewould be expected to sign, the Respondent's officials pre-sented various contracts with area trucking companies, oneofwhich covered owner-operators. After reading these,Perkins took them to his office for consultation with hisbrother Neil. Later in the day Dennis Perkins telephonedthe Respondent and said, in sum, that he ' did not want acontract.During the contract discussions on November 14, Den-nis Perkins told the Respondent's officials that his driverswere contractors and indicated doubt that he could con-tract for them. The Respondent's representatives told himthat he need not worry about the drivers, that they could"get around them."Laborer's Local 563 has a collective-bargaining contractwith Fabcon which contains a no-strike clause. On Novem-ber 14 Fabcon's men on the Columbia Heights job, mem-bers of Local 563, asked Wallace Small, business agent ofLocal 563, iftheycould go to work.Small, on the instruc-tions of the business manager of Local 563, told them thatitwas up to them. Small was one of the union group whichparticipated in the events of Novemher 14 and 15 at Co-lumbia Heights.10.November 14: At Columbia Heights; other eventsOn November 15, 1974, the number of constructionunion representatives present at the Columbia Heights pro-ject was larger, in the range of 30 to 60 people, apparentlyin response to the events of the previous day. Though noPerkins' trucks appeared at the project on November 15,some of the individuals carried picket signs, and some signswere leaned against autos on the parking lot. As a conse-quence employees employed on the project, including all ofFabcon's crew, refused to work and the project closeddown. However a number of representatives of the unionsremained there throughout the day, "to see that it stayedclosed down." 11No Perkins' trucks were dispatched to the ColumbiaHeights project that day. Owner-operator Allen, of Per-kins, refused to take his truck from the shop because of thethreats recited heretofore. Owner-operator Gerald Smith11Testimony of Harry Blue, Twin Cities Carpenters District Council rep-resentative,a witness for the Respondent 430DECISIONSOF NATIONALLABOR RELATIONS BOARDwas offered work and turned it down because he was`-'scared."- : On November 15, 1974, Bor-Son followed up its previ-ous oral warnings to Fabcon with a letter formally notify-ing Fabcon of Bor-Son's intention to charge Fabcon for allexpense incurred by Bor-Son resulting from Perkins' ina-bility to make deliveries at the Columbia Heights project.t2As we have seen, on the same date, P.S.L. Co. notifiedFabcon that because of Perkins' inability to deliver materi-als to the Swanson jobsite, P.S.L. was hiring other truckersand deducting the cost from Fabcon's contract with P.S.L.11.November 18: At Columbia Heights and SwansonOn Monday,November 18,another trucking company,TerryBrothers,began to deliver Fabcon materials to theSwanson site,without apparent incident.On November 18there were 10 to 12 union representatives at the ColumbiaHeights project.No picket signs were displayed.Anothertrucker, Lambert Trucking,made several deliveries to theColumbia Heights project that day without incident andwork proceeded normally:Perkins' ability and authority to make deliveries at bothprojects, and to haul for Calmenson,had thus now beeneffectively terminated.12.November 18 at Savage; the following of the trucksto Superior , ,Picketing was maintained continuously on working daysat Perkins' headquarters in Savage, adjacent to Fabcon,from its inception, on November 7, 1974, until November19, 1974, when all picketing ceased. The number of picketsvaried from 1 to 60. Perkins had difficulty getting trucks inand out of Fabcon's plant because of interference and12The letter is as followsNovember 15, 1974Fabcon, Inc700 West Hwy 13Savage, Minnesota 55378Attention.Mr. David HansonRe' COLUMBIAHEIGHTS HOUSING FOR THE ELDERLYDear SirAs you are aware, the Teamsters' Union is picketing the site for theabove project and have today initiated a complete stop of all work Theculprit of this action by the Teamsters' Union is Perkins Trucking whois employed by you as truckers of the precast materials to the aboveproject.We wish to inform you that our firm, besides a time delay, is beingdirectly economically injured by this shut-down of the project, as weare carrying the financing of the projectAs you and your sub-contractors are responsible for the delay we noware experiencing, we must notify you that we intend to back-chargeyour firm any and all expenses we incur due to financing costs anddelay of the construction projectWe urge you to settle yours and Perkins Truckings difficulties with theTeamster's Union before the above expense reaches astronomical pro-portions.Very truly yours,BOR-SON CONSTRUCTION, INCIbb Agvaldmass picketing-at time requiring the assistance of police.As we have seen, this impeded construction work on thevarious projects.On November 18, 1974, Perkins had four loads sched-uled for a run from Savage, Minnesota, to Superior, Wis-consin. Two of the loads were dispatched early, about 3 or4 a.m. before the arrival of the pickets at Perkins' Savageheadquarters. Anticipating possible trouble with the tworemaining loads, Perkins asked the Savage police depart-ment for an escort. The two trucks, carrying concreteblocks, were escorted through the picket lines by police tostateHighway No. 13. In the process, however, one of thepickets opened the chain binder fastening the load to thetrailer on one of the trucks.From that point on, Dennis Perkins escorted the trucksin another vehicle, following directly behind. Four or fivecars filled with union officials trailed behind Perkins, at-tempting to overtake and to pass him. However, Perkinsdelayed them by various maneuvers. At an intersectionwhere the trucks transferred from Highway 13 to 35 WPerkins stopped his vehicle on the approach ramp to 35 W,blocking the following cars for a period of time. When thechase was resumed, the union cars overtook the truck withthe loose binder which had stopped to refasten the load.When the union personnel got out of their cars and ap-proached the truck, the operator got back into the cab andproceeded on his way. Perkins then managed to insert hisvehicle between the truck and the cars behind. When thetruck reached the transfer ramp from Route 35 W to Inter-state 94, Perkins stopped his vehicle on the ramp, againblocking the following cars. At this point an unidentifiedperson from one of the vehicles got out and cocked a zipgun at Perkins. With that Perkins fled in his car. Whathappened thereafter is not disclosed.Respondent's president, Glenn Esterly, and its secretary-treasurer,Walter Wallace, were among the group whichfollowed the two trucks.13.November 19, 1974: The picketing ceasesOn this day, at or about 11:30 a.m., the Respondentceased all its picketing activity.14.Conclusions as to the legality of the Respondent'sactivityThe facts previously cited need not be repeated. Takentogether they establish a pattern of force, threats, and in-terference directed at the operations of Perkins and otheremployers, and having the necessary effects of dissuadingemployees of secondary employers to cease working, andsecondary employers to cease doing business with Perkins,in order to compel Perkins to recognize the Respondent asthe bargaining representative of persons employed by Per-kins, including owner-operators, and to sign a contract.Though witnesses for the Respondent denied that they en-gaged in some, though not all, of this conduct, I have cred-ited the contrary testimony.The Respondent's defense is that it was engaged in alawful attempt to persuade Perkins to recognize the Re-spondent as the representative of Perkins' employees, and CONSTRUCTION, BUILDING MATERIAL, TEAMSTERSthat its activity was restricted to peaceful picketing or otherpermitted, conduct directed only at Perkins, and at appro-priate times and places. The facts refute that contention.While the Respondent's representatives were correctly in-structed by their attorney as to proper limits of their activi-ty, and advised that,they could not lawfully go beyond it,that advice was not followed. The effect was to impedeoperations of secondary employers, and to demonstrate tothem and their employees that continued dealing with Per-kins would meet withforceand violence directed at themand their property. In addition picket signs were displayedat the places of business of secondary employers-at timeswhen no Perkins' trucks were present.That conduct manifests design to secure objectives pro-hibited by the statute. That is so regardless of whether Per-kins' drivers were independent contractors or were insteademployees of Perkins within the meaning of the Act,though it has been found that they were in fact indepen-dent contractors. The Respondent contends that it soughtrecognition only for employees of Perkins, and if the own-er-operatorswere independent contractors, the Respon-dent did not seek to represent them. Whether a genuinemistake of fact on the part of the Respondent as to theemployee status of the owner-operators would be a defenseneed not be determined. It hasbeen seenthat on severaloccasions the Respondent was informed that Perkins' own-er-operators were not employees, but independent contrac-tors.Under those circumstances, having been advised ofthe true facts, the Respondent assumed the risk that theowner-operators, whom it knowingly involved in its activi-ty,were in fact secondary employers. SeeLocal Union No.767, LaborersInternationalUnion of North America, AFL-CIO (Florida Planned Communities, Inc.),209 NLRB 586(1974). That Perkins had employees within the projectedbargaining unit at the time the activity began is not a de-fense, since the Respondent's demand and its actions werenot restricted to them, but included secondary employers.The Respondent's contention that it did not in fact knowthe status of the owner-operators, and was unable to securea Board determination as to the issue, is thus beside thepoint.l313 It would seem that the entire controversy might have been avoided bya representation proceeding.In view of the concern of Congress over theinvolvement of secondary employers in recognitional disputes, amongothers, and the procedures providedin Secs. 8(b)(4)(C) and 9 of the Act, itwould seem that the Act may perhaps be interpreted to contain some readymethod of resolving controversies of this kind without resort to unfair laborpractice litigationClearly Perkins, the Charging Party, could have filed apetition under Sec. 9 of the Act asking for a determination as to whether theRespondent was a bargaining representative entitled to recognition.Its fail-ure to do so suggests that Perkins did not utilize all available statutorymechanisms to settle the matter peaceably Nor do the Respondent's actionindicate that it used all diligence to have the issue of status resolved bystatutory proceduresWhile the Respondent asserts,without denial, that itinvited Perkins to file an RM petition in order to resolve the status of theowner-operators,because the Respondent could not file one itself due to itslack of a 30-percent showing of representation, those factors are of doubtfulapplicabilityThough Sec. 101.17 of the Board's Statements of Procedurecontains a provision to the effect that,where the petitioner in a representa-tion case is a labor organization,itmust supply evidence of representation,I find nothing in the statute or the Board'sRules and Regulations requiringsuch a showing in the instant kind of situation.As this case evidences, themost certain effect of such a requirement is to produce perhaps avoidableinterruptions of businesses,physical confrontations,police problems, and431Nor is it a defense that some of the Respondent's activitywas carried on in connection with card checks by'the Min-neapolis Building Trades Council. Officials of the Respon-dent were present at and participated in the secondary ac-tivities on such occasions,and were assisted at times byofficials of other unions. In addition, representatives ofsome of those unions testified that they werepresent, atleastinpart,for the purpose of supporting theRespondent's attempt to organize Perkins.It is consequently found that by its course of conduct setforth above the Respondent inducedand encouraged indi-viduals employed by Perkins, Fabcon, and Bor-Son to en-gage in a strike or refusal to perform services within thecourse of their employment, and threatened, coerced, andrestrained Perkins, Fabcon, Bor-Son, and Paper Calmen-son, with an object- of forcing or requiring owner-operatorsof Perkins, who are self-employed persons or employers, tobecome members of Respondent, and of forcing or requir-ing Fabcon, Bor-Son, and Paper Calmenson to cease doingbusiness with Perkins.It is further found that such of that conduct as has oc-curred since May 7, 1974, is violative of Section 8(b)(4)(i)and (ii)(A) and (B) of the Act.Upon the basis of the foregoing findings and conclu-sions, and the entire record in the case, and pursuant toSection 10(c) of the Act,I issue,the followingrecommend-ed:ORDER14The Respondent, ConstructionBuilding Material, Ice &Coal Drivers and Helpers and Inside Employees, LocalUnion No. 221, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, its officers, agents, and representatives,shall:1.Cease and desist from:(a) Inducing or encouraging any employee of PerkinsMotor Transport, Inc., Fabcon Inc., Bor-Son ConstructionCompany, or any otherperson engaged in commerce or inan industry affecting commerce,to engage in a strike or arefusal in the course of his employment to use, manufac-ture, process, transport, or otherwise handle or work onany goods,articles,materials,or commodities or to per-form any services, where an object thereof is: (1) forcing orrequiring owner-operators of Perkins, or any employer orthe maintenance of litigation-results quite the opposite of those intendedby the statute It is therefore possible that a requirement for showing ofinterest is inapposite in circumstances such as these,where the essentialissue, perhaps dispositive of the entire matter, is not whether the Union hassufficient representationto warrantholding an election,but rather involvesa question of law as to whether the individuals involved are employeesHowever,the Respondent did not file a petition to test the point, and itceased its activity before 30 days after its commencement, thereby preclud-ing a determination under Sec 8(b)(7)(C)of the Act of the status of theowner-operators without a showing of interest,as therein provided. Thus theRespondent also avoided invocation of procedures which may have madethe present litigation unnecessary14 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDself-employed person, to join the Respondent, or (2) forc-ing or requiring Fabcon, Bor-Son, Paper Calmenson andCo., or any other employer or person, to cease doing busi-ness with Perkins.(b) Threatening, coercing, or restraining Perkins, Fab-con, Bor-Son, or Paper Calmenson, or any other personengaged in commerce or in an industry affecting com-merce,where an object thereof is: (1) forcing or requiringowner-operators of Perkins, or any employer or self-em-ployed person, to join the Respondent, or (2) forcing orrequiring Perkins or any other employer to recognize orbargain with the Respondent or any other labor organiza-tion as a representative of its employees, unless the Re-spondent or other labor organization has been certified bythe Board as the representative of such employees.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Post in the Respondent's business offices, meetinghalls, and all places where notices to members are custom-arily posted, copies of the attached notice marked "Appen-dix." 15 Copies of such notice, on forms provided by theRegional Director for Region 18, shall, after being signedby the Respondent's representative, be posted by the Re-spondent immediately upon receipt thereof, and main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to membersare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)mail to the Regional Director for Region 18, suffi-cient signed copies of the aforementioned notice for post-ing by Perkins, Fabcon, Bor-Son, or Paper Calmenson,those companies willing, at any of their places of businessin the Minneapolis-St. Paul area.(c)Notify the Regional Director for Region 18, in writ-ing, within 20 days after date of this Order, what steps theRespondent has taken to comply herewith.15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."